DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2020 has been entered.
Claims 1-5, 7, and 10-18 are pending in the application. Claims 1, 3, and 12 have been amended. Claims 1-5, 7, and 10-18 will presently be examined to the extent they read on the elected subject matter of record. 
Status of the Claims
The rejection of claims 1-5, 7, and 10-18 under 35 U.S.C. 103 as being unpatentable over Cappello (US 7,803,357) in view of the Lidex Drug Information Sheet (Lidex, rxlist, 2014), Gans et al. (US 6,765,001) and Rea Lo 30-Urea Cream is maintained. 
The following rejections are either reiterated or newly applied.  They constitute the complete set of rejections objections presently being applied to the instant application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 12-13 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20, and 21 of copending Application No. 16/115,184 (‘184) in view of the Lidex Drug Information Sheet. Although the claims at issue are not identical, they are not patentably distinct from each other because each application is directed to a method of combining urea with a corticosteroid solution comprising a high potency corticosteroid. The applications differ in that copending Application No. ‘184 is directed to a method of treating a hyperkeratotic skin condition, while instant application is directed to a method of making a topical composition. However, it would have been obvious to one of ordinary skill in the art that the method steps are the same, combining urea powder with a corticosteroid solution comprising a high potency corticosteroid to formulate a topical composition. Each application claims the high potency corticosteroid is fluocinonide cream. Each application claims the fluocinonide cream is fluocinonide 0.1% cream.  Copending  Application No. ‘184 does not specifically disclose the fluocinonide cream comprises citric acid. It is for this reason, the Lidex Drug Information Sheet is added as a secondary reference. The Lidex Drug Information Sheet discloses that Lidex Cream contains fluocinonide in FAPG® cream, a specially formulated cream base consisting of citric acid, 1, 2, 6-hexanetriol, polyethylene glycol 8000, propylene glycol and stearyl alcohol. One of ordinary skill in the art would have been motivated to use different ingredients in the fluocinonide cream to enhance the penetration of the composition. It is known in the art that there are different formulations of commercially available corticosteroid fluocinonide cream. Therefore, it would have been obvious to one of ordinary skill in the art to use known fluocinonide formulations that also contain citric . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 12-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 17-19 of copending Application No. 15/970,340 (‘340) in view of the Lidex Drug Information Sheet. Although the claims at issue are not identical, they are not patentably distinct from each other because each application is directed to a method of formulating a topical composition that comprises combining urea with a high potency corticosteroid to formulate a topical composition. Each application claims the high potency corticosteroid cream is fluocinonide cream, 0.05%. The applications differ in that the copending Application No. ‘340 claims a method of “formulating” a topical composition for treatment of hyperkeratotic skin conditions and combining the contents of the compounded capsule comprises stirring or folding the urea powder into the corticosteroid cream or ointment. However, it would have been obvious to one of ordinary skill in the art that the method steps are the same, combining urea with fluocinonide cream. Regarding the claim limitation of combining the contents of the compounded capsule comprises stirring or folding the urea powder into the corticosteroid cream or ointment of U.S. copending Application No. ‘340, these are known methods of combining or mixing the components. Therefore, it would have been obvious to one of ordinary skill in the art to use known mixing methods to combine the 
Copending  Application No. ‘340 does not specifically disclose the fluocinonide cream comprises citric acid. It is for this reason, the Lidex Drug Information Sheet is added as a secondary reference. The Lidex Drug Information Sheet discloses that Lidex Cream contains fluocinonide in FAPG® cream, a specially formulated cream base consisting of citric acid, 1, 2, 6-hexanetriol, polyethylene glycol 8000, propylene glycol and stearyl alcohol. One of ordinary skill in the art would have been motivated to use different ingredients in the fluocinonide cream to enhance the penetration of the composition. It is known in the art that there are different formulations of commercially available corticosteroid fluocinonide cream. Therefore, it would have been obvious to one of ordinary skill in the art to use known fluocinonide formulations that also contain citric acid, with a reasonable expectation of success. For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of copending Application No. ‘340. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5, 7, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cappello (US 7,803,357) in view of the Lidex Drug Information Sheet (Lidex, rxlist, 2014), Gans et al. (US 6,765,001) and Rea Lo 30-Urea Cream. Rea Lo 30-Urea Cream cited by Applicant on the IDS dated 10/24/2018.
Applicant’s Invention
Applicant claims a topical composition comprising a lotion, gel, ointment, foam, cream, or emulsion, the topical composition comprising: a commercially available fluocinonide cream comprising citric acid; between 10% to 25% urea by weight of the topical composition; and wherein the topical composition comprises between 0.05% to 0.075% fluocinonide by weight of the topical composition. Applicant also claims a method of making a topical composition, the method comprising: combining urea and a commercially available fluocinonide cream comprising citric acid, wherein the topical composition comprises between 10% to 25% urea and between 0.05% to 0.075% fluocinonide by weight of the topical composition.
Determination of the scope of the content of the prior art
(MPEP 2141.01)
 	Cappello teaches a combination of urea and minoxidil can be formulated as a topical liquid or cream. In one embodiment, urea in the amount of 10% to 40% by weight can be combined with 1% to 5% by weight of minoxidil in a topical skin cream base.  This formulation can use urea in the form of the Dermal Therapy base noted above, or in any other form that can be applied topically (col. 3, lines 65-67-col. 4, lines 1-4). Cappello teaches the use of a steroid in combination with a urea and minoxidil formulation, either as an integral component of the formulation, i.e., admixed with the urea and minoxidil, acts as a skin cleansing agent and as an anti-inflammatory agent (col. 4, lines 10-13). Cappello teaches any steroid applied to the scalp to condition the scalp for absorption of minoxidil can be provided in a prewash solution or directly added to the urea and minoxidil formulation in a concentration of about 0.01% to 0.02% by weight, depending on the particular steroid selected for use (col. 4, lines 15-19). Cappello teaches an example of one effective hair restoration formulation can be provided as a topical skin cream using any conventional skin cream as a base, such as Dermal Therapy skin cream. Urea, in an amount of 10% to 40% by weight of the final or overall combined formulation is combined with minoxidil, and preferably 1% to 2% by weight of minoxidil, although up to 5% by weight of minoxidil can be used. Additional urea can be added to a Dermal Therapy cream base, or urea can be added to a skin cream base which does not include urea to achieve the 10% to 40% weight component of urea (col. 4, lines 20-29). The following seven groups of topical steroids can be used with the urea and minoxidil formulation noted above. Cappello teaches topical steroid group II includes fluocinonide 0.05% (Lidex) (col. 4, line 50). Cappello teaches a composition for the topical treatment of hair loss, comprising: minoxidil in an amount by weight of 1% to 5%; urea in an amount by weight of 10% to 40%; a topical steroid in an amount by weight of 0.01% to 0.1%; and a skin desquamation agent comprising tretinoin in an amount by weight of at least 0.05% (col. 6, claim 2).
	Cappello teaches the Dermal Therapy formulation contains deionized water, urea USP, propylene glycol, triethanolamineamine, hydrogenated polyisobutene, isopropyl myristate, lactic acid, cetyl alcohol, GMS PEG stearate, malic acid, emulsifying wax, silk protein amino acid, idmadazolidinyl urea, carbamer 941, sorbic acid, tetra sodium EDTA, and quaternium 15 (col. 1, lines 37-42). Cappello teaches this Dermal Therapy product formulation will be referred to herein as "the base" to which other chemotherapeutic agents are combined to form a topical therapeutic skin cream. Of course, other skin creams, lotions or oils containing urea can also be effectively used (col. 1, lines 44-47).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Cappello does not specifically disclose the commercially available fluocinonide cream comprises citric acid, the specific ingredients for the fluocinonide cream and urea cream as claimed in claims 10 and 11 and the method in claims 17 and 18. It is for this reason the Lidex Drug Information Sheet, Gans et al. and Rea Lo 30 Urea Cream are added as secondary references.
The Lidex Drug Information Sheet, Lidex Cream contains fluocinonide 0.5 mg/g in FAPG® cram, a specially formulated cream base consisting of citric acid, 1, 2, 6-hexanetriol, polyethylene glycol 8000, propylene glycol and stearyl alcohol (fluocinonide with citric acid) (page 1, Lidex Information Sheet, Drug Description). 
Gans et al. teach a corticosteroid in a vehicle that comprises a corticosteroid, and (a) at least two penetration enhancers. Gans et al. teach in Table 3 a composition comprising
    PNG
    media_image1.png
    270
    270
    media_image1.png
    Greyscale
.
Rea Lo 30-Urea Cream teaches Rea Lo 30™ Cream contains 390 mg Urea as the active ingredient and the following inactive ingredients: purified water, emulsifying wax, glycerin, isopropyl myristate, sorbitol, neopentyl glycol dicaprylate/dicaprate, tridecyl stearate, tridecyl trimellitate and dimethyl isosorbide (page 1, Description).
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Cappello, the Lidex Drug Information Sheet, Gans et al., and Rea Lo 30-Urea Cream and use a commercially available fluocinonide cream with citric acid. Cappello teaches a formulation that comprises urea in the amount of 10% to 40% by weight can be combined with 1% to 5% by weight of minoxidil in a topical skin cream base and a steroid in combination with urea and minoxidil. Cappello teaches fluocinonide 0.05% (Lidex) is one of the topical steroids that are used in the topical compositions. One of ordinary skill in the art would have been motivated to use a commercially available fluocinonide cream that contains citric acid because Lidex is one of the preferred steroids that is used in the composition. Therefore, based on the teachings of the Lidex Drug Information Sheet, Lidex is commercially available fluocinonide cream that contains citric acid. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Cappello, the Lidex Drug Information Sheet Gans et al., and Rea Lo 30-Urea Cream and use the components of the commercial fluocinonide cream, as claimed. Cappello teaches a formulation that comprises urea in the amount of 10% to 40% by weight can be combined with 1% to 5% by weight of minoxidil in a topical skin cream base and a steroid in combination with urea and minoxidil. Cappello teaches fluocinonide 0.05% (Lidex) is one of the topical steroids that are used in the topical compositions. One of ordinary skill in the art would have been motivated to use different ingredients in the fluocinonide cream to enhance the penetration of the composition.  It is known in the art that there are different formulations of the commercially available corticosteroid fluocinonide cream. Therefore, it would have been obvious to one of ordinary skill in the art to use the penetration enhancer components taught by Gans et al. for the fluocinonide cream, to formulate the compounded compositions taught by Cappello with a reasonable expectation of success.
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Cappello, the Lidex Drug Information Sheet Gans et al., and Rea Lo 30-Urea Cream and use the components of the commercial urea cream, as claimed. Cappello teaches a formulation that comprises urea in the amount of 10% to 40% by weight can be combined with 1% to 5% by weight of minoxidil in a topical skin cream base and a steroid in combination with urea and minoxidil. Cappello teaches the urea cream base used in the composition comprises the Dermal Therapy. However, one of ordinary skill in the art would have been motivated to use a different urea formulation because Cappello specifically teaches that other skin creams, lotions or oils containing urea can also be effectively used. As such, one of ordinary skill in the art would have been motivated to substitute one urea base cream, such as Rea Lo 30-Urea cream with a reasonable expectation of success.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Response to Arguments
Applicant's arguments filed October 13, 2020 have been fully considered but they are not persuasive. Applicant argues that independent claims 1 and 12 require that the topical composition include between 0.05% and 0.075% by weight fluocinonide. Applicant argues that one skilled in the art would interpret Cappello to teach addition of fluocinonide in an amount less than 0.05% by weight, which is lower that the low end of the range of fluocinonide recited in claims 1 and 12. In response to Applicant’s argument, as Applicant indicates the hair growth formulation further includes 0.01% to 0.1% by weight of any topical steroid, wherein larger amounts of “weaker” steroids, such as hydrocortisone, will typically be added up to 0.1% by weight and smaller amounts of “stronger” steroids, such as betamethasone will typically be added in amounts as low as 0.01% by weight. The examiner maintains that since betamethasone, which is a “stronger” steroid, will typically be added in amounts as low as 0.01% by weight, fluocinonide 0.05% (Lidex) is in topical steroid Group II, which would indicate that an amount smaller than hydrocortisone, but more than betamethasone would be used in the composition. The most steroid that is used in the composition is 0.1%, which is a weaker steroid, such as hydrocortisone, classified in the Steroid Group IV. Applicant indicates that the percentage composition range of fluocinonide is 0.0445% (10% urea, 1% minoxidil) to 0.0275% (405 urea, 5% minoxidil). It is unclear how Applicant determined that fluocinonide would be present in a range of 0.0445% to 0.0275%. 
The examiner maintains that if Cappello teaches that the amount of topical steroid in the composition ranges from 0.01% to 0.1% by weight of the composition, one of ordinary skill in the art would find it obvious that fluocinonide would be present in an amount more than the stronger steroid since it is not as strong as betamethasone. In addition, it is well within the purview of one of ordinary skill in the art to determine the amount of fluocinonide by weight to add to the composition as a matter of experimentation and optimization. 
Applicant further argues that the addition of Rea Lo 30-Urea Cream and Gans fails to cure the above deficiencies of Cappello in view of Lidex Drug Information Sheet, at least with respect to the limitation of between 0.05% and 0.75% by weight of fluocinonide. In response to Applicant’s argument, Rea Lo 30-Urea Cream, Gans and the Lidex Drug Information Sheet were added as secondary references to provide evidence that commercially available fluocinonide cream, Lidex, contains citric acid and motivation to use the specific ingredients for the fluocinonide cream and urea cream as claimed in claims 10 and 11 and the method in claims 17 and 18. Cappello teaches that the steroid component of the composition is present in an amount ranging from 0.01% to 0.1% by weight of the composition. As indicated, herein above, since Cappello specifically teaches a composition for the topical treatment of hair loss, comprising: minoxidil in an amount by weight of 1% to 5%; urea in an amount by weight of 10% to 40%; a topical steroid in an amount by weight of 0.01% to 0.1%; and a skin desquamation agent comprising tretinoin in an amount by weight of at least 0.05%. If Cappello teaches that the amount of topical steroid in the composition ranges from 0.01% to 0.1% by weight of the composition, one of ordinary skill in the art would find it obvious that fluocinonide would be present in an amount more than stronger steroid, betamethasone. As such, one of ordinary skill in the art would have been able to determine the amount of fluocinonide by weight to add to the composition, including in a range of 0.05% to 0.75%, as a matter of experimentation and optimization, without evidence to the contrary. 
No claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                                                                                                                                                                                                                     /JOHN PAK/Primary Examiner, Art Unit 1699